

 S2030 ENR: Ceiling Fan Energy Conservation Harmonization Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2030IN THE SENATE OF THE UNITED STATESAN ACTTo deem the compliance date for amended energy conservation standards for ceiling fan light kits to
 be January 21, 2020, and for other purposes.1.Short titleThis Act may be cited as the Ceiling Fan Energy Conservation Harmonization Act.2.Compliance date for amended Energy Conservation Standards for Ceiling Fan Light Kits(a)In generalThe compliance date for the amended energy conservation standards established for ceiling fan light kits in the final rule entitled Energy Conservation Program: Energy Conservation Standards for Ceiling Fan Light Kits (81 Fed. Reg. 580 (January 6, 2016)) is deemed to be January 21, 2020.(b)Conforming changesNot later than 60 days after the date of enactment of this Act, the Secretary of Energy shall make such technical and conforming changes to any regulation, guidance document, or procedure as may be necessary to implement subsection (a).Speaker of the House of RepresentativesVice President of the United States and President of the Senate